UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 12, 2012 SANTO MINING CORP. (Exact name of registrant as specified in its charter) Nevada 333-169503 27-0518586 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Ave. Sarasota #20, Torre Empresarial, Suite 1103 Santo Domingo, Dominican Republic (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 809-535-9443 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01 Entry into Material Definitive Agreement On October 12, 2012, Santo Mining Corp. (the “Company”) amended the mineral property acquisition agreement (the “Amendment”) it had entered into with Gexplo, SRL (the "Vendor") and Rosa Habeila Feliz Ruiz, an officer and director of the Company, on July 30, 2012. Pursuant to the Amendment, the Company would no longer have right of first refusal to purchase the SHALEE and DANIEL claims and instead would have right of first refusal to purchase the HENRY, FRANCESCA, ELIZA and NATHANIEL claims. The foregoing description of the terms of the Amendment are qualified in its entirety by reference to the provisions of the agreement filed as Exhibit 10.1 to this Report, which is incorporated by reference herein. Item 2.01 Completion of Acquisition or Disposition of Assets. Acquisition of Mineral Properties On October 12, 2012, the Company exercised its right of first refusal to purchase four additional mineral properties, HENRY, FRANCESCA, ELIZA and NATHANIEL, (the “Claims”) from the Vendor pursuant to a mineral property acquisition agreement(the “Acquisition Agreement”). In exchange for the Claims, Rosa Habeila Feliz Ruiz transferred 12,644,943 of her shares of the Company’s common stock to the Vendor. The Vendor is owned by Alain French, our President, Chief Executive Officer and Director. The terms of the Acquisition Agreement are qualified in its entirety by reference to the description of the agreement in Item 1.01 of this Report, and to Item 1.01 and the provisions of the agreement filed as Exhibit 10.1, to the Current Report on Form 8-K, filed with the Commission on July 31, 2012. Description of the Mineral Claims Henry The HENRY claim is located in the province of Monsignor Nouel y Sánchez Ramírez, in the municipalities of Comedero Arriba (DM), Fantino y Bonao, in the sections of Los Pinos, Los Cabries y El Verde, and in the villages of Yuro Arriba, Cabeza de
